DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 15, 17-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Boer et al. (U.S. Patent Application 2008/0152353 A1) and further in view of Bonner et al. (U.S. Patent Application 2013/0176398 A1); ACETI et al. (U.S. Patent Application 2019/0196020 A1) and Drader al. (U.S. Patent Application 2016/0291138 A1).
Claim 1:  De Boer teaches an interleaved photon detection array [interleaving dual balanced rows of the array detector] for optical measurement of a physical sample [ophthalmic and arterial imaging] (Para 0078-0079 & 0095 and Abstract), the interleaved photon detection array comprising:
a plurality of photon detectors, each photon detector of the plurality of photon detectors having at least a signal detection parameter (Figure 5, Element 114 & 115) 
wherein the plurality of photon detectors includes:
at least a first photon detector having at least a first signal detection parameter of the at least a signal detection parameter (Figure 5, Element 114); and
at least a second photon detector having at least a second signal detection parameter of the at least a signal detection parameter [wavelength separating unit…separates the spectrum into unique optical frequencies, with each frequency detected by a single detector] (Para 0126) [By spectrally dispersing each wavelength to a separate detector] (Para 0047)
wherein the at least a first signal detection parameter is of a different signal property from the at least a second signal detection parameter [different wavelength] (Para 0152; Figure 5, Element 115 and Figure 7); and
a control circuit electrically coupled to the plurality of photon detectors, wherein the control circuit is designed and configured to receive a plurality of signals from the plurality of photon detectors and render an image of living tissue as a function of the plurality of signals [Processing of the multiple signals may be performed using an imaging…which performs…mathematical image reconstruction, display, data storage] (Figure 5, Element 122 and Para 0101).
De Boer fails to teach the first signal and second signal detection parameter.  However, Bonner teaches – 
wherein the at least a first signal detection parameter [to detect] includes a first wavelength [red portion of the visible spectrum] (Para 0054) and a first intensity level threshold [threshold intensity value] and
wherein the at least a second signal detection parameter [to detect] includes a second wavelength [blue portion of the visible spectrum] (Para 0054) and a second intensity level threshold [threshold intensity value]
the first wavelength is distinct from the second wavelength (Para 0054-0055) in order to monitor for errors (Para 0054-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de Boer to include the first and second level as taught by Bonner in order to monitor for errors (Para 0054-0055).
De Boer fails to teach the first signal and second signal detection parameter.  However, ACETI teaches – 
the first intensity level is distinct from the second intensity level [intensity of the reflected light of the first wavelength may be compared with the intensity reflected light of the second wavelength, and an alert may be sent…in response to the intensity difference] (Abstract) in order to help differentiate objects that lack differentiable features (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de Boer and Bonner to include the first and second level as taught by ACETI in order to help differentiate objects that lack differentiable features (Abstract).
De Boer, Bonner and ACETI fail to teach detection windows.  
However, Drader teaches wherein the control circuit is designed and configured to:
configure the plurality of photon detectors (Para 0026 & Figure 1, Element 110) to have detection windows spaced by a first set of timing delays [a first time delay] (Para 0029 and Figure 3, Element tCW & tDT)

Claim 5:  De Boer teaches wherein the at least a signal detection parameter includes at least a detectable wavelength [By spectrally dispersing each wavelength to a separate detector] (Para 0047).
Claim 6:  De Boer teaches the at least a detectable wavelength further comprises a plurality of detectable wavelengths [wavelength separating unit…separates the spectrum into unique optical frequencies] (Para 0126), and wherein the control circuit (Figure 5, Element 122) is designed and configured to determine a physical condition of the physical sample based on a spectral pattern of received wavelengths [ophthalmic and arterial imaging environments][allows clinical viable screening protocols](Para 0010, 0078-0079.  
Examiner’s note: The Examiner is interpreting a screening protocol as a process to determine the physical condition of the sample.  Glaucoma screening is are understood to one of ordinary skill in the art to determine if an eye has glaucoma.
Claim 15: De Boer teaches wherein the control circuit is designed and configured to eliminate statistically correlated signal attributes [the present invention describes an arrangement for…eliminating auto correlation noise] (Para 0039) [Shot noise is due to the statistical fluctuations of the current](Para 0008)[spectrally dispersing each wavelength to a separate detector, the cross shot noise term can be eliminated] (Para 0047).
Claim 17:  De Boer, Bonner and ACETI fail to teach detection windows.  However, Drader teaches wherein the control circuit is designed and configured to:
detecting, in the plurality of signals, a temporal clustering of photon receptions [averaged over several detection phases] (Para 0029)
calculate a second set of timing delays [a first time delay…is…calculated] concentrating the reception windows at the clustering of photon receptions [averaged over several detection phases] (Para 0029) and
reconfigure the plurality of photon detectors to have reception windows spaced by the second set of timing delays [the count windows are separated by dead time periods of duration tDT during which the counters 206, 208 are disabled] in order to estimate time of flight for determining depth in 3D imaging (Para 0003 and 0028-0029).
Examiner’s note:  In view of the pending 35 U.S.C. § 112(b) rejection above, the Examiner is interpreting the reconfigure as described and explained above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of De Boer, Bonner and ACETI to include the detection windows as taught by Drader in order to estimate time of flight for determining depth in 3D imaging (Para 0003 and 0028-0029).
Claim 18:  De Boer, Bonner and ACETI fail to teach a gated photon emission source.  De Boer teaches other appropriate sources known to those skilled in the art may be used (Para 0083).    However, Drader teaches a gated [modulation] photon emission source (Para 0024) in order to generate a signal for driving the light source (Para 0024) in order to estimate time of flight for determining depth in 3D imaging (Para 0003 and 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of De Boer, Bonner and ACETI to include the gated photon emission source as taught by Drader in order to generate a signal for driving the light source (Para 0024) in order to estimate time of flight for determining depth in 3D imaging (Para 0003 and 0028-0029).
Claim 20:  De Boer fails to wherein the gated photon emission source.  However, Drader teaches a gated [modulation] photon emission source configured emit a pulse of photons (Para 0024), wherein the pulse of photons has at least an optical parameter (Para 0024) and the gated photon emission source is further configured to vary the at least an optical parameter during the pulse of photons [control frequency and the period] (Para 0024 & 0029) in order to generate a signal for driving the light source (Para 0024) in order to estimate time of flight for determining depth in 3D imaging (Para 0003 and 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of De Boer, Bonner and ACETI to include the gated photon emission source as taught by Drader in order to generate a signal for driving the light source (Para 0024) in order to estimate time of flight for determining depth in 3D imaging (Para 0003 and 0028-0029).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Boer et al. (U.S. Patent Application 2008/0152353 A1); Bonner et al. (U.S. Patent Application 2013/0176398 A1), ACETI et al. (U.S. Patent Application 2019/0196020 A1) and Drader al. (U.S. Patent Application 2016/0291138 A1) and further in view of Suhami (U.S. Patent Application 2003/0025917 A1).
Claim 19:  De Boer, Bonner, ACETI and Drader fail to teach size determination using time-of-flight detection.  Although Drader teaches calculating distance to an object (Para 0014) using time-of-flight (Para 0029).  However, Suhami teaches wherein the control circuit [scan protocol controller] (Figure 12, Element 123) is designed and configured to determine a size of a structure [retinal shape and thickness measurement application] in the physical sample using time-of-flight detection (Para 0090) in order to generate a signal for driving the light source (Para 0024) in order to perform retinal shape and thickness measurement applications (Para 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of De Boer, Bonner, ACETI and Drader to include size determination as taught by Suhami in order to perform retinal shape and thickness measurement applications (Para 0090).

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.  
The Applicant submitted that de Boer fails to teach “configure the plurality of photon detectors to have detection windows spaced by a first set of timing delays”.  The Examiner agrees with this statement and the statement from the Applicant that acknowledges de Boer was not relied on to teach the specific claim limitation recited above.
	The Applicant submitted that Bonner fails to teach “configure the plurality of photon detectors to have detection windows spaced by a first set of timing delays” and “interleaved photon detection array for optical measurement”.  The Examiner agrees with this statement but notes that Bonner was not relied on to teach the specific claim limitations recited above.
The Applicant submitted that Aceti fails to teach “configure the plurality of photon detectors to have detection windows spaced by a first set of timing delays”.  The Examiner agrees with this statement and the statement from the Applicant that acknowledges Aceti was not relied on to teach the specific claim limitation recited above.
The Applicant asserts that a person skilled in the art would have motivated to combine de Boer and Bonner.  The Applicant acknowledges the that the Office Action, mailed 03/28/2022, states that one of ordinary skill in the art would have been motivated to combine teachings of de Boer and Bonner in order to monitor for error (See Page 4 of the Office Action).  The Applicant argues that one of ordinary skill in the art would not have a motivation to combine a system for ranging and noise reduction of low coherence interferometry and optical coherence tomography signals described by de Boer with a display shelf module with projectors described by Bonner.  The Applicant contends that due to the starkly different field of endeavors of de Boer and Bonner that one of ordinary skill in the art would not have motivation to combine de Boer and Bonner.  The Examiner respectfully disagrees.  According to the MPEP 2141.01(a), an analogous prior art reference is not required to be within the same field of endeavor.  MPEP 2141.01(a) states:
This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
 
The Examiner contends that while de Boer and Bonner are not within the same field of endeavor, the prior art references are analogous because the reference is reasonably pertinent to the problem faced by the inventor which is detecting different wavelengths of light and intensity thresholds (Para 0054 of Bonner and Para 0040 of the Specification of the Applicant).
	The Applicant submitted that de Boer, Bonner and Aceti fails to teach “configure the plurality of photon detectors to have detection windows spaced by a first set of timing delays”.  The Examiner agrees with this statement but notes that de Boer, Bonner and Aceti were not relied on to teach the specific claim limitations recited above.
	The Applicant submitted that Drader fails to teach any plurality of photon detectors.  The Examiner agrees with this statement but notes that Drader were not relied on to teach the specific claim limitations recited above.
	The Applicant submitted that Drader fails to teach “configure the plurality of photon detectors to have detection windows spaced by a first set of timing delays”.  The Examiner contents that Drader teaches detection phases separated by dead time periods within the citations of Drader provided by the Applicant on Page 8 of the Remarks filed 05/03/2022.  The arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793